Civil action for damages, brought by plaintiff against his brother for alienating his wife's affections, debauching her, and causing her to leave plaintiff's home. *Page 851 
From a verdict and judgment in favor of defendant, the plaintiff appeals, assigning errors.
The controversy on trial narrowed itself to issues of fact, which the jury alone could determine. A careful perusal of the record leaves us with the impression that the case has been heard and determined substantially in accord with the principles of law applicable, and that the validity of the trial should be sustained. All matters in dispute have been settled by the verdict, and no action or ruling on the part of the trial court has been discovered by us which we apprehend should be held for reversible error.
There is a sharp conflict in the evidence on the issue of liability, but this was purely a question of fact; the jury has determined the matter against the plaintiff; there is no reversible error appearing on the record; the exceptions relating to the admission and exclusion of evidence, and those to the charge, must all be resolved in favor of the validity of the trial; the case presents no new question of law, or one not heretofore settled by our decisions; it only calls for the application of old principles to new facts. The verdict and judgment must be upheld.
No error.